Seventy years have passed since the United Nations was founded, and we are gathered here today to recall together the purposes and principles of the Charter of the United Nations. My country was among the founding signatory Members in 1945.
We all realize that the United Nations came into the world in the wake of two world wars that resulted in enormous financial and human costs, something that makes us understand the importance of upholding the principles of the Charter, aimed at establishing security and stability in our world. Paramount among those principles is that of preventing new destructive and lethal wars and conflicts. We should not forget
20/26 15-29876

01/10/2015 A/70/PV.24
that the main principle and goal is the maintenance of international peace and security. That can be achieved only by promoting justice, equality and respect for international law among our nations, and in particular the principle of State sovereignty, in accordance with the Treaty of Westphalia of 1648, which established State independence and sovereignty as the basis of modern international relations.
The Palestinian question has become a permanent item on the General Assembly’s agenda. Today, despite all the initiatives and opinions that have been put forward, the Palestinian people continue to suffer and to be deprived of their right to live in dignity, in flagrant defiance of the rules of international law and internationally legitimate resolutions. We are in urgent need of a solution to the Arab-Israeli conflict, based on the relevant resolutions of the Security Council and the Arab Peace Initiative, which was promoted by my country and adopted 13 years ago by the Arab and Islamic worlds and has garnered wide international support. Its aim is to establish an independent Palestinian State with Al-Quds Al-Sharif as its capital. That is why we repeat our denunciation of Israel’s violations of the Al-Aqsa Mosque, which have exacerbated the conflict, as well as extremism and violence in the world.
The crisis in Syria has now entered its fifth year. The international community continues to be incapable of taking decisive steps to save the Syrian people from the machinery of killing, destruction and forced displacement operated by Bashar Al-Assad, which has resulted in the deaths of more than 300,000 people and the displacement of 12 million Syrians and the destruction of the country in one of the worst humanitarian disasters we have seen in our times. The only way to resolve this crisis is through a political solution based on the Geneva I final communiqué (A/66/865, annex), in order to maintain Syria’s national unity and preserve its State institutions, both civil and military, and to create a transitional council on which Bashar Al-Assad and those who have Syrian blood on their hands have no place. We will continue to push for such a solution and will be among the first countries to support the Syrian people and to contribute to alleviating their suffering.
The legitimate coalition forces accomplished much in Yemen. Chief among their achievements was the liberation of the city of Aden and of the Bab al-Mandab Strait, which secured international maritime freedom. The military option was a last resort following the
coup d’état staged by the Houthis and Saleh in which they seized power and laid siege to the presidential palace and residence in Aden, thereby threatening the legitimate President. In response, we initiated a military intervention on the basis of a demand by the legitimate Government of Yemen and in accordance with Article 51 of the Charter of the United Nations. Our aim is to find a political solution based on the Gulf Cooperation Council initiative, the conclusions of the national dialogue, and Security Council resolution 2216 (2015). Although we recognize that the Houthis are part and parcel of the social fabric in Yemen, that does not give them the prerogative to own militias outside the framework of the State of Yemen or at the expense of the rest of the Yemeni people.
Certain parties are trying to exacerbate and escalate the crisis in Yemen through incitement and arms smuggling, as when an Iranian ship laden with arms for the rebels was intercepted on 26 September. Our Kingdom and our partners are intensifying efforts in order to mobilize international humanitarian assistance to Yemen. The King Salman Humanitarian Aid and Relief Centre has provided assistance to the brotherly people of Yemen. His Majesty, the Custodian of the Two Holy Mosques, is striving to improve the conditions of the Yemenis who live illegally in the Kingdom by providing employment, education and health care.
Convinced that the realization of the principles and purposes of the Charter of the United Nations should focus on the maintenance of security and peace the world over, we were in the vanguard of the nations calling for a zone free of nuclear and other weapons of mass destruction in the Middle East. That is why we welcomed the recent agreement between the P5+1 and the Islamic Republic of Iran, which prevents Iran from acquiring nuclear weapons. We call on Iran to renounce its meddling in Arab affairs, which we will firmly resist in our desire to build good-neighbourly relations with Iran, based on mutual respect, good neighbourliness and non-interference in the affairs of other countries. We also call on Iran to end its occupation of the three islands in the Arabian Gulf belonging to the sisterly United Arab Emirates.
We are among the States targeted by terrorism and extremism. We continue to fight terrorists and are determined to find a way to eradicate the grave phenomenon of terrorism. We were among the first countries to combat terrorism in all its intellectual and ideological aspects and to seek to cut off its financial
15-29876 21/26

A/70/PV.24 01/10/2015
resources. We denounce the attempt by terrorists to attribute their crimes to Islam, the religion of love, peace, moderation and tolerance.
We attach primary importance to development issues, especially in developing countries. Successful development hinges on the international community’s respect for a nation’s specificities, whether historical, ethnic, religious or cultural. The achievement of sustainable development should therefore take into account the specific aims of each individual country and its particular level of development. For that reason, we have been actively and directly involved in shaping the Sustainable Development Goals.
In closing, I wish to stress the role of the United Nations and its bodies in our changing world. The challenges we face in various fields make it incumbent upon us to enhance the role of the United Nations and to reinvigorate its bodies, pushing ahead with the reform of the Organization so that it can keep pace with the changes in the international arena.
